193 S.E.2d 322 (1972)
17 N.C. App. 106
HOME MUTUAL INSURANCE COMPANY
v.
James O. VICK, t/a Vick's Radio and T.V. Sales and Service, and Westinghouse Electric Corporation.
No. 727DC674.
Court of Appeals of North Carolina.
December 20, 1972.
Certiorari Denied January 18, 1973.
*323 Fields, Cooper & Henderson, by Milton P. Fields, Rocky Mount, for plaintiff appellant.
Teague, Johnson, Patterson, Dilthey & Clay, by Ronald C. Dilthey, Raleigh, for defendant appellee Westinghouse Electric Corporation.
Certiorari Denied by Supreme Court January 18, 1973.
GRAHAM, Judge.
Plaintiff was unable to show any privity of contract between the ultimate purchasers of the television set and defendant Westinghouse, the manufacturer. It seeks, however, to have us abandon the general principle that where an ultimate consumer of a product suffers injury or damage through its use, he has a cause of action against the manufacturer of the product for breach of implied warranty only in the event there is privity of contract between him and the manufacturer. Wyatt v. N. C. Equipment Co., 253 N.C. 355, 117 S.E. 2d 21.
A similar effort to have the privity requirement abandoned in breach of warranty cases was made in the case of Byrd v. Star Rubber Co., 11 N.C.App. 297, 181 S. E.2d 227. In that case the employee of a retailer of new tractor tires sought to recover against the tire manufacturer for injuries sustained when a tire exploded while being mounted by the employee. In an opinion sustaining a dismissal of the case, Judge Morris noted that in Corprew v. Geigy Chemical Corp., 271 N.C. 485, 157 S.E.2d 98, our Supreme Court abandoned the requirement of privity in tort actions for negligence. She also noted that other exceptions to the privity rule have developed in North Carolina, and concluded with the following:
"It is true that there has been some slight erosion in this State of the privity *324 requirement in breach of warranty actions. This has been limited to food and drink and insecticides in sealed containers which had warnings on the label which reached the ultimate consumer.. . . Perhaps the rationale for abandoning the requirement in negligence actions applies with equal force to breach of warranty actions. However, we find no case in this State accomplishing for breach of warranty actions what Corprew accomplished for negligence actions. Wyatt remains the applicable rule in this case. To hold otherwise would, in our opinion, require us to ignore or overrule Wyatt. This we cannot do."
We find persuasive plaintiff's arguments in favor of abandoning the privity doctrine in warranty actions. However, the authority to reexamine the rule belongs to the Supreme Court and not to us. We therefore affirm the judgment of the District Court.
Affirmed.
HEDRICK and VAUGHN, JJ., concur.